DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 9 September 2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 320.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 should end in a period instead of a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "other cellular components" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For purposes of examination the examiner will interpret claim 5 such that any cellular components of the brain can be applied to the claim. Claim 18 will be interpreted similarly with respect to the term “other” such that any brain toxin/metabolite is applicable to the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-10 and 14-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2014/0303425 to Pilla et al., hereinafter Pilla. Applicant’s teaching the use of electromagnetic transmitters applied to a patient to normalize cytokine levels is 1 May 2020. Therefore, Pilla qualifies as 102(b) type art, where the publication date is 9 October 2014.
Regarding claim 1, Pilla teaches a method of normalizing or rebalancing pro- and anti-inflammatory cytokine/immune mediator levels in a brain of a subject (abstract, para 0016-0017), the method comprising: positioning an array of electromagnetic emitters proximal to the subject (para 0145-0146); generating, by an electromagnetic wave generator, an electromagnetic field having a predetermined set of parameters (para 0035); and rebalancing brain cytokine/immune mediator levels in an area under the electromagnetic emitters by applying the electromagnetic field to the subject through the electromagnetic emitters (para 0080).
Regarding claim 2, Pilla further teaches wherein cytokine/immune mediator levels are normalized or re-balanced in brain interstitial fluid and CSF beneath the emitters (para 0006, 0187).
Regarding claim 3, Pilla further teaches wherein the array of electromagnetic emitters are positioned adjacent a head surface of the subject (para 0161).
Regarding claim 4, Pilla further teaches wherein the array of electromagnetic emitters are positioned adjacent a body surface of the subject (para 0162).
Regarding claim 5, Pilla further teaches wherein the area under the electromagnetic emitters comprises brain glial, choroid plexus epithelial cells, neurons, and other cellular components of the brain (para 0187).
Regarding claim 6, Pilla further teaches wherein rebalancing brain cytokine/immune mediator levels comprises activation or suppression of cytokine/immune mediator release from brain cells (para 0014).
Regarding claim 7, Pilla further teaches wherein rebalancing brain cytokine/immune mediator levels comprises increasing brain cytokine/immune mediator levels when initial brain cytokine/immune mediator levels are low (para 0016).
Regarding claim 8, Pilla further teaches wherein rebalancing brain cytokine/immune mediator levels comprises increasing brain cytokine/immune mediator levels for subjects with at least one of Traumatic Brain Injury (TBI), stroke, Mild Cognitive Impairment (MCI), and Alzheimer's Disease (which can involve a hypo- or hyperactive immune system depending on its stage) (para 0070). 
Regarding claim 9, Pilla further teaches wherein rebalancing brain cytokine/immune mediator levels comprises decreasing brain cytokine and immune mediator levels when initial brain cytokine/immune mediator levels are high (para 0019-0020).
Regarding claim 10, Pilla further teaches wherein rebalancing brain cytokine/immune mediator levels comprises decreasing brain cytokine/immune mediator levels for subjects with at least one of Alzheimer's Disease (para 0127), Frontotemporal Lobe dementia (para 0186), cognitive impairment in depression (para 0186), and post-operative cognitive dysfunction (para 0006).
Regarding claim 14, Pilla further teaches wherein rebalancing brain cytokine/immune mediator levels in an area under the electromagnetic emitters by applying the electromagnetic field to the subject through the electromagnetic emitters comprises periodic treatments at predetermined intervals (para 0073).
Regarding claim 15, Pilla further teaches wherein rebalancing pro- and anti-inflammatory cytokine/immune mediator levels in an area under the electromagnetic emitters by applying the electromagnetic field to the subject through the electromagnetic emitters treats 431448-1817/508,727 immunological dysfunctions characterized by abnormal/unbalanced brain cytokine/immune mediator levels (para 0080-0082).
Regarding claim 16, Pilla further teaches wherein electromagnetic treatment to the subject through the electromagnetic emitters regulates and coordinates the brain/CSF and peripheral immune system/systemic circulation to achieve robust pro- and anti-inflammatory cytokine/immune mediator components (para 0120).
Regarding claim 17, Pilla further teaches wherein such regulation and coordination between the brain/CSF and peripheral immune system/systemic circulation is achieved via the ability of certain cytokines affected by electromagnetic treatment to modulate the brain's meningeal lymphatic system (para 0006).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pilla in view of US 2016/0022976 to Peyman, hereinafter Peyman.
Regarding claim 11, Pilla discloses the limitations of claim 1, but does not disclose wherein rebalancing brain cytokine/immune mediator levels comprises enhancing or reducing secretion of granulocyte colony-stimulating factor (GCSF) cytokine in brain/CSF.
However, Peyman teaches wherein rebalancing brain cytokine/immune mediator levels comprises enhancing or reducing secretion of granulocyte colony-stimulating factor (GCSF) cytokine in brain/CSF (para 0046).
Therefore, it would have been obvious to one of ordinary skill at the time the application was effectively filed to modify the method of Pilla wherein rebalancing brain cytokine/immune mediator levels comprises enhancing or reducing secretion of granulocyte colony-stimulating factor (GCSF) cytokine in brain/CSF, as taught by Peyman, for purpose of treating certain types of cancers and other disease involving uncontrolled cell growth (para 0004).
Regarding claim 12, Pilla further teaches increasing a number of neurons in a hippocampus (para 0020, 0219).

Claims 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pilla in view of US 10,765,879 in view of Arendash et al., hereinafter Arendash.
Regarding claim 13, Pilla discloses wherein the electromagnetic waves have: a frequency of 1 megahertz (MHz) to 430 gigahertz (GHz) (para 0056); a pulse repetition rate of 1 to 300 hertz (Hz) (para 0056); and a duty cycle between 1% and 100% (para 0056).
Pilla does not explicitly disclose a power level of 0.1 to 16 watts per kilogram (W/kg) average Specific Absorption Rate (SAR).
However, Arendash teaches a power level of 0.1 to 16 watts per kilogram (W/kg) average Specific Absorption Rate (SAR) (Col 5, line 58-Col 6, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electromagnetic waveforms of Pilla with the specific power level, as taught by Arendash, for purpose of providing a method to enhance cognitive function/memory in normal (unimpaired) individuals (Col 2, line 65-Col 3, line 18).
Regarding claim 18, Pilla discloses the limitations of claim 1, but does not disclose enhancing drainage/clearance of amyloid-beta (As) and tau isoforms from the brain, along with other brain toxins and metabolites, by applying TEMT to the head of a subject to increase flow through the brain's meningeal lymphatic system.
However, Arendash teaches enhancing drainage/clearance of amyloid-beta (As) and tau isoforms from the brain, along with other brain toxins and metabolites, by applying TEMT to the head of a subject to increase flow through the brain's meningeal lymphatic system (Col 4, lines 42-60, Col 6, lines 39-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Pilla by enhancing drainage/clearance of amyloid-beta (As) and tau isoforms from the brain, along with other brain toxins and metabolites, by applying TEMT to the head of a subject to increase flow through the brain's meningeal lymphatic system, as taught by Arendash, for purpose of providing a method to enhance cognitive function/memory in normal (unimpaired) individuals (Col 2, line 65-Col 3, line 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792  

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792